Case 3:17-cr-00156-MEM Document 70 Filed 02/20/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

United States of America

Mark Komoroski,

 

Defendant.

Criminal Case No.: 3:17-CR-00156-MEM
In the Court of the Honorable Malachy E. Mannion

Motion for CPAP

The defendant, Mark Komoroski, comes before the Court
seeking an Order of the Court, praying the Court order the
Defendant be allowed the use of a CPAP (continuous
positive air pressure) machine while incarcerated.

The Court has ordered the defendant must self-surrender
for imprisonment in federal prison. Often it takes many
weeks or months for a federal prisoner to be granted the

_ use of a CPAP machine by the Federal Bureau of Prisons.
Case 3:17-cr-00156-MEM Document 70 Filed 02/20/20 Page 2 of 4

The defendant suffers from obstructive sleep apnea.
Attached as an exhibit to this motion is a letter from the
defendant's physician, Dr. Kozicki, M.D. In that letter, the
defendant’s medical doctor states that it is medically
necessary for the defendant to sleep only with the aid of a
CPAP machine, because he suffers from sleep apnea.

Therefore the defendant respectfully prays the Court order
the Federal Bureau of Prisons to allow the defendant to
have a CPAP machine while incarcerated.

Respectfully submitted by the defendant.

Hol loi —<

a

Mark Komoroski
Case 3:17-cr-00156-MEM Document 70 Filed 02/20/20 Page 3 of 4

Commonwealth Healt
Physician Network:

tees

   

February 17, 2020

Mark Komoroski
200 West Union St
Nanticoke, PA 18634

To Whom It May Concern,

It is medically necessary for Mark to have a CPAP machine and full face mask at the
time of his arrival at the prison due to his sleep apnea he can not sleep without it. He also is on
Lipitor 40mg one daily and Fenofibrate 145mg one daily that he must be given each day.

Thank you,

Electronically Signed by Matthew Kozicki MD
Office of Drs Kozicki and Mouallem

4 E Main St

Nanticoke, PA 18634-1602
Icase 3:17-cr-00156-MEM Document 70 Filed 02/20/20 Page 4 of 4

PRIORITY MAIL
POSTAGE REQUIF

  

    

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

   

US POSTAGE AND FEES PAID
PRIORITY MAIL,
Feb 192020 -
Mailed from ZIP 18634
Pl Padded Fiat Rate Eny
MZBOBEE
CommerclaibagePs loa |
PRIORITY MAIL 2-DAY |
D&R Sports.
620 Fairchie St [Bose | 0005 |
Nanticoke PA 18634 |
| |
|
|
2
ie)
SHIP TO: . i: ©
U.S, DISTRICT COURT MIDDLE DISTRICT PA E 3
CLERK OF COURT JUDGE MANNION | g $
PO BOX 1448 # ‘an
235 N WASHINGTON AVENUE | oe
SCRANTON PA 18501-1148 = in
7 | mas
BA n
320
USPS TRACKING # | eed
I : EE AC}
; ee
| 3 a
2 | ——a
§ | —=—_O
. & $405 6118 9956 1270 7456 91 | =<
5 i So
s = C
ob i ——_—_ ©
= | ———
SCRANTON
PER
W2dS OL ATWald SSF4d . : TWAS OL ATWAIS :
ojokoey eseely . |
ANIVINO S3lriddns 4344 Ye
~A& OH?

J'SdSN 1¥.e0.

 

 

ae
